 Case 1:19-cv-00410-NT Document 72 Filed 10/07/19 Page 1 of 2           PageID #: 445



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


 COMCAST OF MAINE/NEW                           )
 HAMPSHIRE, INC., et als.,                      )
                                                )
                  Plaintiffs,                   )
                                                )    Civil Action No. 1:19-cv-000410-NT
 v.                                             )
                                                )
 STATE OF MAINE, et als.,                       )
                                                )
                  Defendants                    )


   DEFENDANTS TOWN OF KITTERY AND TOWN OF WEST BATH’S
OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Defendants Town of Kittery and Town of West Bath hereby join in the State

Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction (ECF #69) filed

with the Court today.

      Dated at Portland, Maine this 7th day of October, 2019.


                                        /s/ Sally J. Daggett
                                        Sally J. Daggett
                                        sdaggett@jbgh.com
                                        Attorney for Defendants Town of Kittery and
                                            Town of West Bath


JENSEN BAIRD GARDNER & HENRY
Ten Free Street
P.O. Box 4510
Portland, ME 04112
(207) 775-7271
 Case 1:19-cv-00410-NT Document 72 Filed 10/07/19 Page 2 of 2                PageID #: 446



                              CERTIFICATE OF SERVICE


       I hereby certify that on this 7th day of October, 2019, I electronically filed the

foregoing document with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                            /s/ Sally J. Daggett
                                            Sally J. Daggett
                                            sdaggett@jbgh.com
                                            JENSEN BAIRD GARDNER & HENRY
                                            Ten Free Street
                                            P.O. Box 4510
                                            Portland, ME 04112
                                            (207) 775-7271

                                            Attorney for Defendants Town of Kittery and
                                               Town of West Bath




                                             -2-
